DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 and 9/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Additionally, the summary of the invention is lacking in descriptiveness. It merely sets forth the claims. Neither the Field or Summary sets forth a utility or benefit of the invention, or the shortcomings of the prior art or advantages of the invention over the prior art.  
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
Claim Objections
Claims 1, 9, 11 objected to because of the following informalities:  

Claim 9 recites “one or mounting holes defined by the plurality of mounting tabs are spaced apart… along a vertical direction” The term “vertical direction” has no frame of reference.  Additionally the Examiner finds that the structural relationship and description of the mounting tabs is unclear, the examiner suggests more descriptive language in light of figure 13. I.e. setting forth the opening in a plane parallel to a plane with the mounting tabs, and the connecting structures between them. 
Claim 11 sets forth “a lighting fixture” with no structure. It is unclear if the structure is a generic term for the invention or that it is directed towards a light emitting device.
Claim 18 is not present. I.e. the numbering is incorrect.
The claims generally set forth a structure, but it is unclear the relationship between the claimed structures and how they operate together. It is unclear if the inventions requires the multiple inserts to be present or merely to be operable with multiple inserts. And if multiple inserts are present it is unclear the arrangement between such. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fryzek (U.S. 8,277,090) in view of Bowen (10,760,751, filed 3/1/2019).
Regarding claim 1, Fryzek teaches a frame system for securing a lighting fixture to a surface, the frame system comprising: 
a frame (stationary plate 110) selectively couplable to a plurality of inserts (frame insert 114) associated with the lighting fixture, the frame defining an opening (see fig. 4) for receiving the selected insert of the plurality of inserts, wherein the opening defined by the frame is sized and shaped to receive an aperture defining portion (central frame aperture 116) of each of the plurality of inserts (receives flange, see fig. 4), wherein each of the plurality of inserts includes an aperture defining portion (flange surrounding aperture) of a different size or shape (see col. 4 lines 15-20, aperture can be of different shapes), and wherein, when the selected insert is coupled to the frame, the aperture defining portion of the selected insert extends through the opening defined by the frame (see fig. 4).
Fryzek does not specifically teach that the plurality of inserts includes an aperture defining portion of a different size or shape. 
Bowen teaches a mounting frame for use with a plurality of inserts that include apertures defining portions of a different size or shape (see abstract, different shapes). 
As Fryzek is capable of receiving different shapes and sizes of apertures, and Bowen teaches the use of different sizes and shapes within a single frame, It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used multiple sized inserts as taught by Bowen in the mounting structure of Fryzek to create a more modular shape and reduce the number of needed mounting frames, see Bowen col.1 line 50- col. 2 line 14. 

Bowen teaches using multiple inserts with a frame. 
Regarding claim 5, Bowen teaches that the aperture defining portion of a first insert of the plurality of inserts defines an annular shape of a first diameter and, wherein further, the aperture defining portion of a second insert of the plurality of inserts defines an annular shape of a second diameter that is different than the first diameter (different sizes).
Regarding claim 6, Fryzek teaches that the aperture defining portion of the selected insert defines a square shape (see fig. 4).

Regarding claim 8, Fryzek teaches further comprising a platform (adjustable plate 112) coupleable to the frame and the lighting fixture, the platform including a body defining an opening (central aperture) and a plurality of mounting tabs (extending body with holes) extending from the body, each of the plurality of mounting tabs defining one or more mounting holes (130, 126).
Regarding claim 9, Fryzek teaches that the one or more mounting holes defined by the plurality of mounting tabs are spaced apart from the opening defined by the body along a vertical direction (see fig. 4, vertical with respect to the figure).
Regarding claim 10, Fryzek teaches that when the platform is coupled to the frame and the lighting fixture, and wherein the opening defined by the body of the platform is aligned with the opening defined by the frame such that light from one or more light sources of the lighting fixture is emitted through the opening defined by the frame and the opening defined by the body of the platform (see fig. 4).
Regarding claim 11, Fryzek teaches a lighting fixture system comprising: 
a lighting fixture (luminaire 100); a plurality of inserts associated with the lighting fixture, each of the plurality of inserts (frame insert 114) having an aperture defining portion (see fig. 4) of a different size or shape (square or circular); and 

Bowen teaches a mounting frame for use with a plurality of inserts that include apertures defining portions of a different size or shape (see abstract, different shapes). 
As Fryzek is capable of receiving different shapes and sizes of apertures, and Bowen teaches the use of different sizes and shapes within a single frame, It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used multiple sized inserts as taught by Bowen in the mounting structure of Fryzek to create a more modular shape and reduce the number of needed mounting frames, see Bowen col.1 line 50- col. 2 line 14. 
Regarding claim 12, Fryzek teaches that the lighting fixture defines an annular shape and the aperture defining portion of the selected insert defines a square shape (see fig. 4, adjustment mechanism 115 has annular shape, insert 114 has square opening).

Regarding claim 13, Fryzek teaches that a long dimension of the opening defined by the frame (110) is greater than a length of a diagonal extending between two opposing corners of the square shape (see fig. 4, rotationally required).
Regarding claim 14, Fryzek teaches that the platform (112) includes a body defining an opening and a plurality of mounting tabs (sides of aperture) extending from the body, each of the plurality of mounting tabs defining one or more mounting holes (see fig. 4, 130, 126).
Regarding claim 15, Fryzek teaches that the one or more mounting holes defined by the plurality of mounting tabs are spaced apart from the opening defined by the body along a vertical direction (vertical with respect to figure 4).
Regarding claim 16, Fryzek teaches that when the platform is coupled to the frame and the lighting fixture, and wherein the opening defined by the body of the platform is aligned with the opening defined by the frame such that light from one or more light sources of the lighting fixture is emitted through the opening defined by the frame and the opening defined by the body of the platform (see fig. 4).
Regarding claim 17, Fryzek teaches a method for assembling a lighting fixture system, the method comprising: 
selecting an insert from a plurality of inserts (frame insert 114) of the lighting fixture system, each of the plurality of inserts associated with a lighting fixture of the lighting fixture system; and securing the insert to a frame (stationary plate 110) of lighting fixture system such that the aperture defining portion of the insert extends through an opening defined by the frame (see fig. 4).
Fryzek does not teach that each of the plurality of inserts including an aperture defining portion of a different size or shape. 
Bowen teaches a mounting frame for use with a plurality of inserts that include apertures defining portions of a different size or shape (see abstract, different shapes). 
As Fryzek is capable of receiving different shapes and sizes of apertures, and Bowen teaches the use of different sizes and shapes within a single frame, It would have been obvious 
Regarding claim 19, Fryzek teaches further comprising: subsequent to securing the insert to the frame, securing a platform (adjustment mechanism 115) of the lighting fixture system to the frame such that an opening defined by the platform is aligned with the opening defined by the frame (110, coaxial); and securing the lighting fixture to the platform such that light emitted from one or more light sources of the lighting fixture is emitted through the opening defined by the platform and the opening defined by the frame (see fig. 4).
Regarding claim 20, Fryzek teaches that the aperture defining portion of the selected insert has a rectangular shape (114, square frame); and wherein the lighting fixture has an annular shape (see fig. 4, stationary plate has rounded shape, adjustment plate has circular opening).
Regarding claim 21, Fryzek teaches that the shape of the aperture defining portion of the insert is square (see fig. 4).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fryzek in view of Bowen, further in view of Bertagni (U.S. 6,578,808).
Regarding claim 3, Fryzek does not teach that the opening is defined by a plurality of arc shaped edges of the frame and a plurality of linear edges of the frame, the plurality of arc shaped edges collectively defining a circular shape and the plurality of linear edges collectively defining a rectangular shape.
Bertagni teaches that the opening is defined by a plurality of arc shaped edges of the frame and a plurality of linear edges of the frame, the plurality of arc shaped edges collectively defining a circular shape and the plurality of linear edges collectively defining a rectangular shape (see fig. 2).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an opening shape as defined by Bertagni to be able to fit either rectangular or circular frame inserts as taught by Fryzek. 
Regarding claim 4, Bertagni teaches that a diameter of the circular shape is smaller than a length of a diagonal extending between two opposing corners of the rectangular shape (see fig. 2).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875